Memorandum: Defendant appeals from a judgment convicting him following a jury trial of, inter alia, two counts of sexual abuse in the first degree (Penal Law § 130.65 [3]). Defendant’s contention that the first and second counts of the indictment were duplicitous is not preserved for our review (see CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). We reject the further contention of defendant that County Court erred in refusing to suppress his second statement to the police. Although defendant stated prior to signing the second statement that he “didn’t know whether he needed an attorney or not,” that statement did not “unequivocally inform the police that he wanted the assistance of counsel” (People v Pinkney, 48 AD3d 707, 708 [2008], lv denied 10 NY3d 843 [2008]; see People v Hall, 53 AD3d 1080, 1081-1082 [2008]; People v Vaughan, 48 AD3d 1069, 1071 [2008], lv denied 10 NY3d 845 [2008], cert denied 555 US —, 129 S Ct 252 [2008]). Finally, the sentence is not unduly harsh or severe. Present— Hurlbutt, J.P., Martoche, Smith, Peradotto and Green, JJ.